BEAUCHAMP, Judge.
Appellant was tried on a charge of maintaining a common nuisance and assessed ninety days in jail with a fine of $100.00.
Appellant timely moved to quash the complaint and information on the ground that it failed to charge an offense against the'law. It is alleged also that the charges are in the disjunctive in that it is alleged that appellant was keeping a place “ * * * where intoxicating liquor, to wit, beer and whisky was kept, possessed and sold or given away * * It further sets out that the complaint and information failed to negative the fact that appellant did not have a license to sell intoxicants. It charges the many items which the statute prohibits and we would be unable to know which offense the appellant would be called on to defend. A guilty man might be in position to choose the one, but our laws presume him to be innocent. The charge must be specific. We think the motion should have been granted. Carr v. State, 104 S. W. (2d) 866; Commander v. State, 143 S. W. (2d) 953.
The judgment of the trial court is reversed and the prosecution ordered dismissed.